Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant retired after 31 years of employment as a plant engineer at Memorial Sloan Battering Cancer Center, taking advantage of the employer’s early retirement incentive program. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause. It has been held that participating in an early retirement incentive program when continuing work is available does not constitute good cause for leaving one’s employment (see, Matter of Reid [Delta Air Lines—Sweeney], 244 AD2d 675). While claimant testified that he opted for early retirement in part because he thought he *945would be laid off, he was never told that his job was being eliminated. Under these circumstances, we conclude that the Board’s decision is supported by substantial evidence (see, Matter of Paul [New York City Bd. of Educ.—Sweeney], 242 AD2d 767).
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.